My understanding of section 3 of Act No. 115 of 1922 is that the total cost of paving the three blocks, including the storm sewers and catch-basins which were placed along the 32-foot width, should be divided by the total number of square feet of pavement in the three blocks, and the result being the cost of the work per square foot of pavement, should be multiplied by the number of square feet of pavement in front of each property owner's front line and extending to the center line of the pavement. That is the only way to make the amount to be paid by each property owner proportioned to the varying width of the pavement, as the statute provides. That being my interpretation of the opinion and decree rendered in this case, I concur in it.
 *Page 1